      Case 5:19-cv-00072-DCB-MTP Document 43 Filed 05/27/20 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION

DARIUS DENNIS                                                      PLAINTIFF

VS.                              CIVIL ACTION NO. 5:19-cv-72(DCB)(MTP)

J. JONES, et al.                                               RESPONDENTS


               ORDER ADOPTING REPORT AND RECOMMENDATION


      This cause is before the Court on the Plaintiff Darius Dennis’

Complaint for Violation of Civil Rights (docket entry 1) against

Defendants    J.   Jones,    Tracey   Arbuthnot,    Gabriel   Walker,   Scott

Middlebrooks, and Erika Perkins.

      United States Magistrate Judge Michael T. Parker issued a

Report and Recommendation (docket entry 19) finding the following:

      Plaintiff Dennis filed a Motion for Temporary Restraining

Order (docket entry 14), and a Motion for Preliminary Injunction

(docket entry 15).        Motions 14 and 15 are identical and request

the same relief.        Magistrate Judge Parker recommends denying both

Motions.

      Plaintiff,    a    post-conviction   inmate    housed   at   Wilkinson

County Correctional Facility (“WCCF”), filed these motions seeking

a temporary restraining order and a preliminary injunction against

unidentified Defendants.       Plaintiff alleges that Defendants failed



                                       1
      Case 5:19-cv-00072-DCB-MTP Document 43 Filed 05/27/20 Page 2 of 4



to protect him from harm at the hands of other inmates.                             See

Complaint (docket entry 1).             Plaintiff states in his Motions

(docket entries 14 and 15) that unidentified Defendants retaliated

against     him    by    searching   his       cell,    “slapping     him    around,”

threatening to have other inmates harm him, and threatening to “do

something to his food.”

      Plaintiff is requesting a transfer to another prison because

he believes other inmates will try to harm him and Defendants will

not   protect     him.      Plaintiff   does      not    identify     any    specific

instances of harm and he does not state which Defendants or

individuals have threatened him.

      An    applicant      for   a   temporary         restraining    order    or    a

preliminary injunction must demonstrate each of the following:

      (1) A substantial likelihood of success on the merits;

      (2)   A     substantial    threat        that    the   movant   will    suffer

irreparable injury if the temporary restraining order is denied;

      (3) The threatened injury must outweigh any damage that the

temporary restraining order will cause the non-movant; and

      (4) The temporary restraining order will not disserve the

public interest.

      Whole Woman’s Health v. Paxton, 264 F.Supp.3d 813, 818 (W.D.

Tex. 2017)(citing Jackson Women’s Health Org. v. Currier, 760 F.3d

                                           2
    Case 5:19-cv-00072-DCB-MTP Document 43 Filed 05/27/20 Page 3 of 4



448, 452 (5th Cir. 2014)).     “A Temporary Restraining Order is an

extraordinary remedy which should not be granted unless the party

seeking it has clearly carried the burden of persuasion on all

four requirements.”    Id.

     Magistrate Judge Parker finds that the Plaintiff has not met

his burden to establish that there is a substantial threat he will

suffer irreparable injury, as his claims about future harm are

speculative and not specific.     See Hines v. Cain, 2007 WL 891880,

at *14 (E.D. La. Mar. 20, 2007).        This burden must be met before

a court can fairly evaluate whether the extraordinary remedy of

injunctive relief is appropriate.

     The Plaintiff is also not entitled to a transfer to another

prison. “[A] prisoner has no right of any kind springing from the

Constitution itself to be housed in any particular facility or to

be transferred from one prison facility to another, even if life

in one prison may be much more disagreeable than in another.”           Id.

(citing Olim v. Wakinekona, 461 U.S 238, 245-46 (1983)).

     Moreover, “it is well settled that prison officials are given

wide latitude in the day-to-day operations of the prison system,

and the courts are reluctant to interfere unless presented with

substantial evidence of patently unreasonable conduct.”          Barrett

v. Epps, 2008 WL 1827449, at *5 (S.D. Miss. Apr. 22, 2008).




                                    3
    Case 5:19-cv-00072-DCB-MTP Document 43 Filed 05/27/20 Page 4 of 4



     Magistrate   Judge   Parker   finds   that   Dennis’   Motions     for

Temporary Restraining Order and Motion for Preliminary Injunction

(docket entries 14 and 15) must be DENIED.

     This   Court      agrees   with    Magistrate     Judge    Parker’s

Recommendations, and denies docket entries 14 and 15.

     Dennis filed a renewed motion for preliminary injunction and

temporary restraining order (docket entry 23). Inasmuch as Dennis

raises the same issues as his original Motions and does not

articulate a requested relief – though, if the relief sought is a

transfer to another prison, the Court has addressed that in regard

to the original Motions – the Court finds that the Renewed Motion

must also be DENIED.

     SO ORDERED, this the 27th day of May, 2020.




                                        /s/ David Bramlette_________

                                        UNITED STATES DISTRICT JUDGE




                                    4
